[J-41A-2015 and J-41B-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: NOMINATION PETITION OF       :   No. 12 EAP 2015
FRANKLIN A. BENNETT, III, CANDIDATE :
FOR OFFICE OF JUDGE OF THE          :   Appeal from the Order of Commonwealth
MUNICIPAL COURT FOR THE FIRST       :   Court dated 4/2/2015 at No. 121 M.D. 2015
JUDICIAL DISTRICT (PHILADELPHIA     :
COUNTY)                             :   SUBMITTED: April 17, 2015
                                    :
                                    :
APPEAL OF: JOYCE M. CROSS           :


IN RE: NOMINATION PETITION OF       :   No. 13 EAP 2015
FRANKLIN A. BENNETT, III, CANDIDATE :
FOR OFFICE OF JUDGE OF THE          :   Appeal from the Order of Commonwealth
COURT OF COMMON PLEAS FOR THE :         Court dated 4/2/2015 at No. 122 M.D. 2015
FIRST JUDICIAL DISTRICT             :
(PHILADELPHIA COUNTY)               :   SUBMITTED: April 17, 2015
                                    :
                                    :
APPEAL OF: JOYCE M. CROSS           :


                                   ORDER


PER CURIAM
     AND NOW, this 7th day of May, 2015, the order of the Commonwealth Court is

AFFIRMED.